Citation Nr: 1822128	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served honorably in the U.S. Army from November 1977 to March 1978.  He also had active service in the U.S. Air Force from May 1980 to February 1982, but is not eligible for benefits during this period due to a bad conduct discharge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.   

The Veteran requested a Board hearing in his June 2014 VA Form 9.  However, he subsequently withdrew this hearing request in September 2014 correspondence via his representative.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2009 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus; the Veteran did not appeal the denial and the decision became final.

2.  Evidence received since the September 2009 rating decision is new, is not cumulative or redundant of the evidence previously of record, and relates to unestablished facts necessary to substantiate the claims for tinnitus and bilateral hearing loss.  

3.  Affording the Veteran the benefit of the doubt, his tinnitus is etiologically related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim of entitlement to service for bilateral hearing loss has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a), (c) (2017).

2.  New and material evidence sufficient to reopen the claim of entitlement to service for tinnitus has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a), (c) (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303 (b) (2017) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Tinnitus (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303 (b) (2017); as such, 38 C.F.R. § 3.303 (b) (2017) is applicable.  See id.; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a) (2017)).  Service connection may also be established for tinnitus based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. at 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. at 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. at 469 (1994).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. at 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159 (2017); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

The Veteran seeks entitlement to service connection for tinnitus.  He asserts that his tinnitus was caused by in-service exposure to noise during his time as a heavy truck operator.  

He has submitted statements indicated that he suffers from tinnitus symptoms since service.  See March 2009 VA Form 21-526 and May 2009 Statement in Support of Claim.  Evidence of tinnitus symptoms is highly subjective.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a layperson is capable of observing tinnitus).  The Board finds his testimony regarding his current tinnitus to be credible, and thus, the first element of service connection is met.  

The Veteran has also asserted that his tinnitus began in service due to noise exposure.  His service treatment records, including his entrance and separation examinations, do not show symptoms or complaints of tinnitus.  However, there is evidence of noise exposure in service due to the Veteran's MOS (military occupational specialty) as a motor transport operator.  See DD Form 214 and Certificate of Training for Motor Transport Operator Course.  The Board finds that his reports of noise exposure are corroborated by military personnel records which denote his duty assignment as a motor transport operator.  Thus, his descriptions of the in-service events are consistent with the nature of his service, and his reports are consistent throughout the record.  Therefore, affording the Veteran the benefit of the doubt, the second element of an in-service incurrence has been met.

Next, as to continuity, the Veteran has indicated that he has experienced tinnitus since service.  A veteran is competent to report that which he perceives through his senses.  Layno, 6 Vet. App. 465, 469.  While there is an absence of formalized complaints of or treatment for hearing loss or tinnitus for many years after service separation, the Board has resolved reasonable doubt in his favor and finds that he had continuous symptoms of tinnitus since service separation and meets the requirements of presumptive service connection under 38 C.F.R. § 3.303(b) (2017).  

The Board notes that the June 2013 VA examiner was unable to provide a nexus between the Veteran's tinnitus and service.  However, the Board does not need to reach the weight assignable to the VA opinion because service connection is granted on a presumptive basis under 38 C.F.R. § 3.303(b) (2017) for the "chronic" diseases of tinnitus (38 C.F.R. § 3.309 (a) (2017)) based on a finding of "continuous" symptoms of tinnitus since service rather than on direct service connection. 

In sum, there is evidence of noise exposure in service and continuous symptoms of tinnitus since service; therefore, tinnitus is presumed to have been incurred in service and the appeal is granted.  Because the Board is granting service connection on a presumptive basis based on continuous symptoms of tinnitus since service separation, all other service connection theories are rendered moot.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.

The claim of entitlement to service connection for tinnitus is reopened.  

Entitlement to service connection for tinnitus is granted. 


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Appellant in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds the duty to assist has not been met and further development is necessary before the Appellant's claim can be decided.
 The Veteran was provided a VA examination for his bilateral hearing loss claim in June 2013.  Regarding the Veteran's claim for bilateral hearing loss, the examiner attempted to perform an audiogram but was unsuccessful.  She marked Could Not Test (CNT) at all indicated frequencies, as well as on the speech discrimination test.  She noted that the test results were not valid for rating purposes, explaining that there was poor validity because the Veteran would not repeat back speech reception thresholds (SRTs).  She worked with him for about an hour but could not obtain reliable results.  However, the examiner indicated that she believed that the Veteran had some loss but could not determine to what degree.  She indicated a diagnosis of sensorineural hearing loss in the frequency range of 500 to 4000 Hz in each ear.  

In terms of the etiology of the diagnosed hearing loss, the examiner stated that the Veteran's enlistment and discharge testing showed normal hearing bilaterally with no standard threshold shifts.  She wrote that she could not obtain reliable results in the hearing examination.  However, she reasoned that since there was normal hearing at enlistment and discharge it was less likely than not that any hearing loss was the result of noise exposure from heavy equipment during military service.  The Board finds that this reasoning is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  Specifically, the examiner did not provide a rationale for her conclusion that the Veteran's exposure to heavy equipment during service did not cause his hearing loss.  The examiner's citation to the lack of threshold shifts, without further explanation, is insufficient and legally erroneous, so is of no probative value.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge that was incurred in service); Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992) (holding that a veteran may establish the required nexus between current hearing loss disability and the term of military service if he can show that the hearing loss disability resulted from acoustic trauma).

As the medical evidence is inadequate, the Board cannot proceed with the merits of this claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Thus, the case must be remanded for the RO to obtain another VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  If the records have been archived, they must be obtained from the archive, or certified that they are unavailable by any reasonable means of searching.

2.  Schedule the Veteran for a VA examination to determine the etiology of his hearing loss.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history of the Veteran's in-service and post-service noise exposure and onset of hearing loss. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the hearing loss had its onset in, or is otherwise caused by, the Veteran's military service. The audiologist should address the Veteran's MOS as a motor transport operator. 

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, re-adjudicate the Veteran's claim.  If the benefits sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


